Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  154666                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MEMBERSELECT INSURANCE COMPANY and                                                                        Joan L. Larsen,
  AUTO CLUB GROUP INSURANCE COMPANY,                                                                                  Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 154666
                                                                    COA: 332564
                                                                    Wayne CC: 15-005144-CZ
  STEVE LEGAL, as Next Friend of AUGUST
  LEGAL, a minor,
             Defendant-Appellant,
  and
  TERRI LEGAL and PAUL GREEN,
            Defendants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.

        BERNSTEIN, J., did not participate due to his prior relationship with the Sam
  Bernstein Law Firm.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 10, 2017
           t0307
                                                                               Clerk